DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on June 3, 2021 to the non-final Office action of March 3, 2021 is acknowledged.  The Office action on the currently pending claims 1-9, 11, and 14-20 follows.

Drawings

The drawings are objected to because the “two clamps” of claim 1 are not shown or provided with a reference character to identify where they are on the elastic clip.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 20080285236) in view of Bright (US 20030161108).
Regarding claim 1, Phillips discloses (Figs.1-5 and 7-8):
A heat radiating assembly (100), disposed on a connector (200) used to mate with a docking connector (402 and/or 404) having a heat generating portion (Figs.7-8: the main body of 

    PNG
    media_image1.png
    464
    867
    media_image1.png
    Greyscale

However, Phillips does not disclose:
Wherein the heat radiating member and the heat conduction member are each fixed to the connector through a fixing member; wherein the heat radiating member is provided with two first grooves, the fixing member is an elastic clip comprising two clamps, two ends of each of the two clamps are provided with clamping grooves respectively, the clamping grooves are configured to match with clamping protrusions on a metal housing of the connector, the two clamps are 
Bright however teaches (Figs.1 and 7-9):
Wherein the heat radiating member (150) is fixed to the connector (100 and [0032]) through a fixing member (152); wherein the heat radiating member (150) is provided with two first grooves (any two of 303), the fixing member (152) is an elastic clip ([0040]: fixing member 152 is a clip that has spring members 155, and thus making the fixing member 152 an elastic clip) comprising two clamps (156) (Fig.7: each rail 156 defines a clamp, and thus defining two clamps), two ends (Figs.1 and 7: the front and back end of each of the two clamps 156) of each of the two clamps (156) are provided with clamping grooves (198) respectively, the clamping grooves (198) are configured to match with clamping protrusions (154) on a metal housing (122 and [0037]) of the connector (100 and [0032]), the two clamps (156) are configured to be clamped in the two first grooves (any two of 303) (Figs.1 and 8-9: each of the two clamps 156 are clamped in the first grooves 303 via the spring members 155 of the fixing member 152) respectively and clamped to the metal housing (122 and [0037]) of the connector (100 and [0032]) through the clamping grooves (198) and the clamping protrusions (154) (Fig.9: the fixing member 152 is fixed to the metal housing 122 via the clamping grooves 198 and clamping protrusions).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Bright to modify the device of Phillips such the heat radiating member has two first grooves that accepts a fixing member that is an elastic clip with clamping grooves that match with clamping protrusions on a metal housing of the connector so that the fixing member fixes the heat radiating member and 
Regarding claim 2, Phillips further discloses:
A heat radiating block (104) disposed between the heat conduction member (106) and the heat generating portion (Figs.7-8: the main body of the docking connector 402 and/or 404 that thermally contacts the heat radiating block 104 defines the heat generating portion) and configured to transfer the heat of the heat generating portion to the heat conduction member (106) (Figs.7-8: the heat radiating block 104 is provided between the heat generating portion of the docking connector 404 and the heat conduction member 106, and heat from the heat generating portion of the docking connector 404 will be transferred to the heat conduction member 106 via the heat radiating block 104).
Regarding claim 3, Phillips further discloses:
Wherein the heat radiating member (102) is a heat radiating fin (See Fig.1: heat radiating member 102 is a heat sink with fins 141, and thus making the heat radiating member 102 a heat radiating fin), and the heat conduction member (106) is partially attached to a trough wall (138) of the trough (See Figure of Claim 1).
Regarding claim 4, Phillips further discloses:
Wherein the heat conduction member (106) is a heat pipe ([0022]: "thermally conductive member 106 is a heat pipe") or a vapor chamber.
Regarding claim 5, Phillips further discloses:
.

Allowable Subject Matter

Claims 6-9, 11, and 14-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 6 and 19 for the reasons provided in the non-final Office action of March 3, 2021.
In the amendments filed on June 3, 2021, Applicant amended independent claim 6 to incorporate the necessary subject matter of claim 7 and all of the subject matter of previously pending dependent claims 10, 12, and 13 (now cancelled) in order to place independent claim 6 in condition for allowance as noted in the previous Office action.
Applicant further submitted amended figures in order to address the drawing objection that was made in the previous Office action.  The amendments have been fully considered and accepted.  The drawing objection is hereby withdrawn.
The Office notes that all of the applications provided in the Global Dossier are all related to the instant application (i.e., are all directed to the same field of endeavor), but all have a disclosure that is different from that of the instant application.  All prior art references (if provided) in each of the applications were still considered.
Finally, the Office has not identified any double patenting issues.
See next page→
Response to Arguments

Applicant’s arguments filed on June 3, 2021 have been fully considered.  Regarding claim 1, Applicant contests that the amended claim is now in condition for allowance because the Phillips reference “fails to disclose every element of the amended claim 1”.
The Office has fully considered the above argument, but notes that Applicant's argument is directed to the claim as amended, and is thus moot since the rejection has been modified to meet the limitations of the amended claim (See rejection above).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
See next page
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SUL/            Primary Examiner, Art Unit 2835